Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 6-11, 13-18 and 20 are allowed in response to the amendments filed on 01/05/2022.
The NOA mailed 02/14/2022 included an incorrect version of PTOL-37 form, in which box 3 was not checked. A corrected version has been attached.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
With respect to the 112b rejection, the claims have been amended to clarify that the broadcasted announcements is a modified announcement. Therefore, the rejection has been withdrawn.
With respect to the 101 rejection, the claims are considered eligible. The limitations of independent claims 1, 8 and 15 still recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity because the limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as keeping track of passengers aboard public transit and making announcements and alerting a conductor. However, the additional elements, when considered individually and in combination, integrate the judicial exception into a practical application.
The additional elements provide an improvement to the functioning of a technology/technical field. The combination of the processor, RFID tags, sensors and public address system provide an improvement to a ‘smart transit’ system that uses ticket data and RFID tags within tickets to track the occupants of train cars in order to tailor announcements on a per-car basis (as described in par. 0012-0014 of the specification).
With respect to novelty/non-obviousness, the closest prior art of record is 
Gaikwad (US 2011/0082714A1)
Chiu (US2014/0357261A1)
Kirschner (US20040070496A1)
Cioffi (US2015/0330787A1)
Bus Detection System for Blind People using RFID, Jalila Al Kalbani, February 2015, IEEE (Year: 2015)
Tanabe (US104963651B2)*

Gaikwad teaches a system for two or more railcars in which a computer system receives passenger information from RFID tickets such as passenger identification, seat number and waitlist number from a plurality of train cars. Gaikwad further teaches that the system collects data at RFID readers to ascertain the number of passengers located in a car or particular compartment and track the passengers who have boarded (i.e. tracking location using sensors of RFID tags). Gaikwad, also teaches a display screen to communicate seating allocation information and that based on the seating information and location of boarding of a passenger, the screen will show that a passenger needs to go a certain car. The seating info can be displayed specific to a train car or include information of other cars. However, Gaikwad does not explicitly teach that the broadcast is made using a public address system and that an announcement is modified based on passenger information to remove stops that are not destinations of any passengers with the car.
Chiu explicitly teaches that a public address system is used to make announcements to users in a train based on their respective trip details, but does not teach the modification of announcements as mentioned above.
Kirschner also teaches a simple public address system for stations of public transportation in which messages can be added or removed or modified. However, it does not teach the modification of announcements as mentioned above.

Al Kalbani also teaches a system for blind users in which passengers are tracked via tags.  However, Al Kalbani teaches that the tag tracking system is for determining if public transport is required for the user and to notify a bus driver of the number of blind people on the bus and their destinations. As mentioned above, it does it does not teach the modification of announcements.
*Tanabe is not eligible as prior art because it has priority to an earlier filing date than the instant application. Tanabe teaches a determination of announcements/sounds on a train (including destinations) based on a user’s location and schedule. If the sounds are unnecessary for the user, the information will be not be transmitted to the user.
It would not have been obvious to one of ordinary skill in the art to combine the above references to teach the broadcasting of modified announcement based on passenger information using RFID tags to remove one or more stops that are not destinations of any passengers within the car of the two or more cars within which the modified announcement is broadcast.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628